Citation Nr: 0207930	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  91-49 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a total rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This appeal arose from a December 1982 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina, which terminated entitlement 
to TDIU, effective April 1, 1981.  The veteran also perfected 
an appeal of a July 1991 decision that denied a claim for a 
total rating based upon individual unemployability.  This 
case was remanded by the Board of Veterans' Appeals (Board or 
BVA) in July 1992 and June 1993 for further development.

In July 1998, the Board denied the veteran's claims.  He 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In October 1999, the VA General Counsel and the 
veteran's attorney filed a joint motion.  The parties asked 
the Court to vacate and remand the Board's July 1998 
decision.  The Court granted the joint motion, vacating and 
remanding the issues to the Board.

In July 2000, the Board remanded this case for further 
development.  The RO, thereafter, granted the veteran's claim 
for a total rating based upon individual unemployability, but 
denied the claim for restoration of the earlier termination 
of benefits, leaving that as the only remaining issue on 
appeal.  The case is now once again before the Board.  


FINDINGS OF FACT

1.  The veteran was awarded a total rating due to individual 
unemployability in a May 1975 rating decision, effective 
March 5, 1976.

2.  The veteran began full-time employment as a maintenance 
worker on December 2, 1980.  The veteran denied in writing 
that he was employed on a VA examination report that he 
signed on December 17, 1980.  The veteran did not inform the 
RO that he was employed until February 1982.


CONCLUSION OF LAW

The criteria for restoration of a total rating based on 
individual unemployability from April 1, 1981, have not been 
met. 38 U.S.C.A. §§ 3012 (West 1991); 38 C.F.R. §§ 3.105, 
3.340, 3.341, 3.343, 3.344, 3.500(b), 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for arthritis of the dorsal spine was 
granted in a November 1952 rating decision, and a 10 percent 
disability evaluation was assigned.  In January 1953 an 
increased rating, to 20 percent, was granted and the back 
disability was recharacterized as osteochondritis and a 
herniated disc with surgical residuals.  A May 1975 rating 
decision further increased the veteran's disability 
evaluation, to 40 percent, and again recharacterized the back 
disability to include degenerative disc disease of the 
lumbosacral spine with radiculitis.  An April 1976 rating 
decision increased the veteran's back disability rating to 60 
percent, and individual unemployability, based solely on the 
veteran's back disorder, was granted in a May 1976 rating 
decision, effective March 5, 1976.

On December 17, 1980, the veteran reported for a scheduled VA 
examination and completed a portion of the examination 
report.  The report requested the name and address of the 
veteran's employer, and indicated "if unemployed enter 
'None'."  The veteran entered "None" and signed the 
document.  Just below the veteran's signature was a statement 
which read, "The law provides severe penalties which include 
fine or imprisonment, or both, for the willful submission of 
any statement or evidence of a material fact, knowing it to 
be false, or for the fraudulent acceptance of any payment to 
which you are not entitled."

In February 1982, the veteran filed an employment 
questionnaire indicating that he had been employed from 
December 1980 to January 1982.  In March 1982, the veteran's 
employer reported that the veteran had been employed full-
time doing maintenance work from December 2, 1980, to January 
10, 1982, and that he had resigned his position due to his 
wife's illness.  In a VA examination report signed by the 
veteran in October 1982, he indicated that he had worked 
doing general maintenance from February to October 1982.

By rating decision dated in December 1982, the RO terminated 
the veteran's individual unemployability benefits, noting 
that the decision was based on the omission of information by 
the veteran at the time of his December 17, 1980, examination 
report.  Specifically, the veteran had reported on December 
17 that he was unemployed; however, the evidence of record 
clearly showed that he had been employed full-time since 
December 2.  The termination was effective April 1, 1981.

The December 1982 rating decision also reduced the veteran's 
rating evaluation for his back disorder to 20 percent.  The 
veteran appealed the December 1982 rating decision to the 
Board.  The June 1993 Board decision indicated that the 
December 1982 rating decision was vacated.  However, that 
Board decision only addressed on the merits the issue of 
restoration of a 60 percent disability evaluation for the 
service-connected back disorder, not the issue of restoration 
of the total rating based on individual unemployability.  
Thus, the Board construes the language in the June 1993 Board 
decision as vacating only the portion of the December 1982 
rating decision that reduced the veteran's disability 
evaluation from 60 to 20 percent, not as vacating the 
decision as regards the termination of individual 
unemployability benefits.

The veteran was informed of his reduction in benefits caused 
by the December 1982 rating decision by letter dated December 
17, 1982.  Although the June 1993 Board decision indicated 
that this letter was not of record, the undersigned notes 
that the December 17, 1982, letter is included in the claims 
folder.  That letter clearly shows the reduction in benefits 
and provides the veteran with notice of his appellate rights.

The veteran appealed the December 1982 rating decision, 
requesting reinstatement of a total rating as he asserted, 
through his attorney, that his disability had not improved.  
In a VA examination report signed by the veteran in November 
1983, he indicated that he had been self-employed working 
with heating and air conditioning since September 1983.  In 
the veteran's March 1991 application for increased 
compensation based on unemployability, he reported that he 
worked full-time for the City of Charlotte Airport from 1984 
to 1989 and that he worked full-time for himself doing 
heating and air conditioning jobs from 1989 to 1990.

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. § 
3.340 .  Total disability ratings for compensation may be 
assigned, as in this case, where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more.  38 C.F.R. § 4.16(a).

At the time of the veteran's reduction in 1982, 38 C.F.R. § 
3.343(c) provided, as it does now: "In reducing a rating of 
100 percent service-connected disability based on individual 
unemployability, the provisions of § 3.105(e) are for 
application but caution must be exercised in such a 
determination that actual employability is established by 
clear and convincing evidence."  38 C.F.R. § 3.105(e) sets 
forth procedural requirements and various specific steps that 
must be followed before a disability rating may be reduced.  
38 C.F.R. § 3.105(e).  Where a rating was continued for more 
than five years on the same level, as in this case, 
additional regulatory provisions must be taken into 
consideration prior to reducing a disability evaluation.  38 
C.F.R. § 3.344.  However, the steps prescribed by 38 C.F.R. § 
3.105(e) do not apply "where an award was based on an act of 
commission or omission by the payee, or with his knowledge."  
38 C.F.R. § 3.105.

Under applicable law, the effective date for an erroneous 
award based on an act of commission or omission by a payee or 
with the payee's knowledge is the date of the award or the 
day preceding the act, whichever is later.  38 U.S.C.A. § 
3012(b)(9); 38 C.F.R. § 3.500(b).  The Court has interpreted 
38 C.F.R. § 3.500(b), "[w]hile not a model of clarity, . . . 
as providing for a discontinuance of payment that is based on 
error (either administrative or by the payee) as of the date 
of the award became erroneous where the award was based on an 
act of commission or omission by a payee or with the payee's 
knowledge, but not earlier than the date entitlement 
ceased."  Jordan v. Brown, 10 Vet. App. 171 (1997) 
(appellant's failure to act in accordance with the rules 
governing DIC payments constituted an omission by the payee, 
and consequently, her entitlement ceased upon remarriage).

The veteran was in receipt of information which plainly 
instructed that determination of continued entitlement to VA 
individual unemployability benefits was based, at least in 
part, on his responses to questions concerning his employment 
status.  The VA employment questionnaires he completed in 
1977 and 1978 had language to this effect.  Professed 
ignorance of the applicable regulations in a letter from the 
veteran dated February 10, 1982, reveals that the erroneous 
employment information and resultant payment was not "based 
solely on administrative error" by VA.

Significantly, in the appellant's 1982 letter, referring to a 
January 1981 letter from the RO which informed him that he 
was determined to be permanently and totally disabled, he 
stated that "I knew that I could not or was suppose not 
[sic] to work while drawing before that time."  Thus, he 
acknowledged that (at least before 1981) he realized that 
employment would affect his entitlement to individual 
unemployability benefits.

In this instance, the continuation of individual 
unemployability benefits was based on the veteran's patently 
false representation on the December 1980 examination report 
that he was unemployed.  The October 1999 joint motion for 
remand indicates that the Board's prior decision failed to 
discuss 38 C.F.R. § 3.105(e), which generally provides that 
the effective date for a reduction will be effective the last 
day of the month in which a 60 day period from the date of 
notice of the final rating action expires.  However, 
38 C.F.R. § 3.105 does not apply to actions where an award 
was based on an act of commission or mission by the payee.  
The veteran's actions clearly preclude the application of § 
3.105, as the continuation of a total rating based upon 
individual unemployability was based on an act of commission 
by the appellant.  See Ventigan v. Brown, 9 Vet. App. 34 
(1996) (appellant's submission of a patently false death 
certificate constituted an act of commission by the payee, 
and consequently, the grant of service connection for the 
veteran's cause of death was severed).  

The proper effective date of the reduction, instead, is 
governed by 38 C.F.R. § 3.500.  As explained above, in cases 
of an erroneous award based, such as the one at hand, on an 
act of commission or omission by a payee, the proper 
effective date is the date of the award or the day preceding 
the act, which ever is later, but not prior to the date 
entitlement ceased.  38 C.F.R. § 3.500(b).  The veteran's 
commission occurred in December 1980.  The veteran, who was 
gainfully employed, was not entitled benefits at that time.  
It would have been appropriate to make the termination of 
benefits effective as of the date of the December 1980 
commission.  If anything, the veteran has received the 
windfall of a later effective date and has pointed, thus, to 
no prejudicial error.  

The Board finds that the veteran's entitlement to individual 
unemployability benefits was rightly terminated, due to an 
error of commission on his part; therefore, the appeal for 
restoration of a total disability based on individual 
unemployability must be denied.  Since the positive and 
negative evidence is not in relative equipoise, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA.  Furthermore, the 
Board finds that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case, as well as in a June 2001 letter, of 
evidence needed to substantiate his claims.  Furthermore, VA 
has obtained all pertinent evidence identified by the 
appellant.  The appellant has not identified any evidence 
that could not be obtained, and, thus, there is no duty to 
notify the appellant of evidence that VA was unable to 
obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  No additional 
examinations are needed to address the issue at hand.   

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

